

114 S166 RS: Stop Exploitation Through Trafficking Act of 2015
U.S. Senate
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 25114th CONGRESS1st SessionS. 166IN THE SENATE OF THE UNITED STATESJanuary 13, 2015Ms. Klobuchar (for herself, Mr. Cornyn, Ms. Heitkamp, Mr. Kirk, Ms. Stabenow, Mr. McCain, Mr. Warner, Ms. Ayotte, Mr. Franken, Mr. Hoeven, Mr. Blumenthal, Mr. Coats, Ms. Hirono, Mrs. Gillibrand, Mr. Booker, Mr. Wicker, Mrs. McCaskill, Mrs. Capito, Mr. Schumer, Mr. Leahy, Mr. Coons, Ms. Baldwin, Mrs. Feinstein, Mr. Whitehouse, Mr. Hatch, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryMarch 2, 2015Reported by Mr. Grassley, with an amendmentOmit the part struck through and insert the part printed in italicA BILLTo stop exploitation through trafficking.
	
 1.Short titleThis Act may be cited as the Stop Exploitation Through Trafficking Act of 2015. 2.Safe Harbor IncentivesPart Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.) is amended—
 (1)in section 1701(c), by striking where feasible and all that follows, and inserting the following:  where feasible, to an application—(1)for hiring and rehiring additional career law enforcement officers that involves a non-Federal contribution exceeding the 25 percent minimum under subsection (g); or
 (2)from an applicant in a State that has in effect a law that— (A)treats a minor who has engaged in, or has attempted to engage in, a commercial sex act as a victim of a severe form of trafficking in persons;
 (B)discourages or prohibits the charging or prosecution of an individual described in subparagraph (A) for a prostitution or sex trafficking offense, based on the conduct described in subparagraph (A); and
 (C)encourages the diversion of an individual described in subparagraph (A) to appropriate service providers, including child welfare services, victim treatment programs, child advocacy centers, rape crisis centers, or other social services.; and 
 (2)in section 1709, by inserting at the end the following:  (5)commercial sex act has the meaning given the term in section 103 of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7102).
 (6)minor means an individual who has not attained the age of 18 years. (7)severe form of trafficking in persons has the meaning given the term in section 103 of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7102)..
 3.Report on restitution paid in connection with certain trafficking offensesSection 105(d)(7)(Q) of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7103(d)(7)(Q)) is amended—
 (1)by inserting after 1590, the following: 1591,; (2)by striking and 1594 and inserting 1594, 2251, 2251A, 2421, 2422, and 2423;
 (3)in clause (iv), by striking and at the end; (4)in clause (v), by striking and at the end; and
 (5)by inserting after clause (v) the following:  (vi)the number of individuals required by a court order to pay restitution in connection with a violation of each offense under title 18, United States Code, the amount of restitution required to be paid under each such order, and the amount of restitution actually paid pursuant to each such order; and
 (vii)the age, gender, race, country of origin, country of citizenship, and description of the role in the offense of individuals convicted under each offense; and.
 4.National human trafficking hotlineSection 107(b)(2) of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7105(b)(2)) is amended—
 (1)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and (2)by inserting after subparagraph (A) the following:
 “(B)National human trafficking hotlineBeginning in fiscal year 2017 and each fiscal year thereafter, of amounts made available for grants under this paragraph, the
				4.National human trafficking hotline
 Section 107(b)(1)(B) of the Victims of Crime Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7105(b)(1)(B)) is amended—
 (1)by striking Subject and inserting (i) In general.—Subject; and (2)by adding at the end the following:
				
 (ii)National human trafficking hotlineBeginning in fiscal year 2017 and each fiscal year thereafter, of amounts made available for grants under paragraph (2), the Secretary of Health and Human Services shall make grants for a national communication system to assist victims of severe forms of trafficking in persons in communicating with service providers. The Secretary shall give priority to grant applicants that have experience in providing telephone services to victims of severe forms of trafficking in persons..
 5.Job corps eligibilitySection 144(a)(3) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3194(a)(3)) is amended by adding at the end the following:
			
 (F)A victim of a severe form of trafficking in persons (as defined in section 103 of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7102)). Notwithstanding paragraph (2), an individual described in this subparagraph shall not be required to demonstrate eligibility under such paragraph..
 6.Clarification of authority of the United States Marshals ServiceSection 566(e)(1) of title 28, United States Code, is amended— (1)in subparagraph (B), by striking and at the end;
 (2)in subparagraph (C), by striking the period at the end and inserting ; and; and (3)by inserting after subparagraph (C), the following:
				
 (D)assist State, local, and other Federal law enforcement agencies, upon the request of such an agency, in locating and recovering missing children..
			7.Establishing a national strategy to combat human trafficking
 (a)In generalThe Attorney General shall implement and maintain a National Strategy for Combating Human Trafficking (referred to in this section as the National Strategy) in accordance with this section.
 (b)Required contents of national strategyThe National Strategy shall include the following: (1)Integrated Federal, State, local, and tribal efforts to investigate and prosecute human trafficking cases, including—
 (A)the development by each United States attorney, in consultation with State, local, and tribal government agencies, of a district-specific strategic plan to coordinate the identification of victims and the investigation and prosecution of human trafficking crimes;
 (B)the appointment of not fewer than 1 assistant United States attorney in each district dedicated to the prosecution of human trafficking cases or responsible for implementing the National Strategy;
 (C)the participation in any Federal, State, local, or tribal human trafficking task force operating in the district of the United States attorney; and
 (D)any other efforts intended to enhance the level of coordination and cooperation, as determined by the Attorney General.
 (2)Case coordination within the Department of Justice, including specific integration, coordination, and collaboration, as appropriate, on human trafficking investigations between and among the United States attorneys, the Human Trafficking Prosecution Unit, the Child Exploitation and Obscenity Section, and the Federal Bureau of Investigation.
 (3)Annual budget priorities and Federal efforts dedicated to preventing and combating human trafficking, including resources dedicated to the Human Trafficking Prosecution Unit, the Child Exploitation and Obscenity Section, the Federal Bureau of Investigation, and all other entities that receive Federal support that have a goal or mission to combat the exploitation of adults and children.
 (4)An ongoing assessment of the future trends, challenges, and opportunities, including new investigative strategies, techniques, and technologies, that will enhance Federal, State, local, and tribal efforts to combat human trafficking.
 (5)Encouragement of cooperation, coordination, and mutual support between private sector and other entities and organizations and Federal agencies to combat human trafficking, including the involvement of State, local, and tribal government agencies to the extent Federal programs are involved.March 2, 2015Reported with an amendment